J-A11024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JENNA MARIE BELL                                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

RAYMOND DENNIS IGNOSH, JR..

                          Appellant                  No. 2377 EDA 2021


            Appeal from the Order Entered October 27, 2021
             In the Court of Common Pleas of Lehigh County
       Domestic Relations at No.: DR-20-00215; PACSES 668117923


BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                             FILED JULY 29, 2022

      Appellant Raymond Dennis Ignosh, Jr. (“Father”) appeals from the

October 27, 2021 order entered in the Court of Common Pleas of Lehigh

County (“trial court”), denying his exceptions to a hearing officer’s report and

recommendation.      Upon review, we reverse and remand for further

proceedings.

      The facts and procedural history of this case are undisputed. Briefly,

Appellee Jenna Marie Bell (“Mother”) petitioned for modification of an existing

support order. Mother sought from Father an increase in support payments

for their two minor children. On June 9, 2020, the trial court ordered the

parties to appear before a hearing officer on July 20, 2020 and to bring along,

among other things, certain documents in support of their respective incomes.
J-A11024-22



Following   the   hearing,   the   hearing   officer   prepared   a   report   and

recommendation, wherein the officer observed in pertinent part:

      The only documentation provided by [Father] with regard to
      expenditures offsetting gross receipts were exhibits D-2 through
      D-8. These exhibits represent payments made to the owners of
      insurance firms that had been acquired by [Father’s] business in
      calendar year 2018. Ordinarily, a copy of the cancelled check
      would be required. However, since exhibits D-2 through D-8
      clearly set forth specific payments, and the reason for the
      payments, and the fact that these exhibits are consistent with the
      testimony offered by the accountant, the undersigned hearing
      officer will offset [Father’s] gross receipts based upon the
      expenditures set forth in D-2 through D-8.        The payments
      represented on D-2 total $14,000.00. The payments made on D-
      3 total $50,000.00.        The payments made on D-4 total
      $413,333.32. The payments on D-5 total $750.00. The payments
      on D-6 total $70,000.00. The payments on D-7 total $25,000.00.
      The payments on D-8 total $22,500.00. These figures constitute
      the only expenses which were documented by [Father]. As a
      result, these are the only expenses that can be utilized to offset
      [Father’s] gross receipts.


Summary Report, 8/13/20, at 4-5.         On August 14, 2020, the trial court

entered an order, largely adopting the hearing officer’s recommendations.

The August 14 order determined that Father had a net monthly income of

$73,347.70 and owed $6,976.39 in monthly support obligations.                  On

September 1, 2020, Father filed exceptions to the trial court’s August 14, 2020

order. Specifically, Father claimed that the hearing officer erred in failing to

allow the record to remain open following the July 20 hearing so that Father

could submit copies of receipts for all expenses that were used to offset the

gross income of Father’s business. In support, Father argued that, because




                                      -2-
J-A11024-22



of closures caused by COVID-19, Father’s counsel missed an order directing

Father to produce certain financial documents.

      On November 2, 2020, the trial court granted Father’s exceptions

relating solely to the hearing officer’s refusal to hold open the record and

vacated its August 14 order. The court dismissed as moot Father’s remaining

exceptions and remanded the matter to the hearing officer.

      On May 3, 2021, the officer conducted another hearing, following which

the officer determined on May 26, 2021 that Father had a net monthly income

of $21,858.71 and owed $2,218.27 in child support obligations. On June 3,

2021, the trial court entered an order, adopting the hearing officer’s May 26

recommendations.

      On June 24, 2021, Father filed exceptions to the trial court’s June 3

order. Specifically, Father argued that the hearing officer erred in failing to

consider exhibits D-2 through D-8, relating to business expenses, which were

introduced and admitted previously at the July 20, 2020 hearing.          Father

further argued that the hearing officer erred in failing to treat the May 3, 2021

hearing, which the trial court ordered to allow Father to introduce additional

documents, as a continuation of the July 20, 2020 hearing.         Thus, Father

requested that the trial court remand the matter to the hearing officer for

purposes of recalculating Father’s income based on previously admitted

exhibits D-2 through D-8. On October 27, 2021, the trial court denied Father’s

exceptions. Father timely appealed. The trial court did not direct him to file

a Pa.R.A.P. 1925(b) statement.

                                      -3-
J-A11024-22



        On appeal,1 Father essentially argues that the trial court erred in

denying his exceptions to the June 3, 2021 order and failing to remand this

matter to the hearing officer with instruction to consider previously admitted

exhibits D-2 through D-8 in calculating his income and support obligations.2

In support of its decision, the trial court reasoned:

        On remand, [Father] presented business expense evidence but
        did not present other relevant evidence that [Father] states he
        had previously presented. The hearing officer held that he could
        only make a decision based on the evidence and record currently
        before him and, accordingly, entered his decision. This [c]ourt
        agreed that in a hearing, the [c]ourt can only make decisions
        based on the evidence presented at that hearing and of record in
        the case. Therefore, the [c]ourt did not find that the hearing
        officer committed an error of law or abuse of discretion in his
        decision and denied [Father’s] exceptions.


Trial Court Opinion, 12/14/21, at 1-2 (emphasis added).

        Here, based upon our review of the entire record, we are constrained to

agree with Father.       The May 3, 2021 hearing was made necessary only
____________________________________________


1   Our standard of review of child support orders is well settled:

        When evaluating a support order, this Court may only reverse the
        trial court’s determination where the order cannot be sustained on
        any valid ground. We will not interfere with the broad discretion
        afforded the trial court absent an abuse of the discretion or
        insufficient evidence to sustain the support order. An abuse of
        discretion is not merely an error of judgment; if, in reaching a
        conclusion, the court overrides or misapplies the law, or the
        judgment exercised is shown by the record to be either manifestly
        unreasonable or the product of partiality, prejudice, bias or ill will,
        discretion has been abused.

Summers v. Summers, 35 A.3d 786, 788 (Pa. Super. 2012).
2   Mother did not file an appellate brief.

                                           -4-
J-A11024-22



because the trial court expressly granted Father’s exceptions to the August

14, 2020 order. In particular, the trial court agreed with Father’s contention

that the hearing officer erred at the July 20, 2020 hearing when the officer

failed to allow the record to remain open for the limited purpose of

permitting Father to produce additional documents.        Thus, the trial court

vacated its August 14 order and remanded the case to the hearing officer to

allow Father an opportunity to submit copies of receipts for all expenses that

were used to offset the gross income of Father’s business.

      Contrary to the hearing officer’s suggestion, the trial court did not order

a de novo hearing.        Indeed, the May 3, 2021 hearing was simply a

continuation of the July 20, 2020 hearing. It was limited in scope and ordered

to allow Father an opportunity to submit additional documents. As a result,

we cannot accept the trial court’s and the hearing officer’s contention that

evidence previously introduced and admitted at the initial hearing had to be

re-introduced and re-admitted at the May 3, 2021 hearing. Not only can we

not find any basis in law to support this contention, but to embrace it would

be tantamount to sanctioning a waste of judicial resources and economy. We

are not prepared to do so. Accordingly, we reverse and remand this matter

to the trial court with direction to order the hearing officer to consider all

previously introduced and admitted evidence from both the July 20, 2020 and

May 3, 2021 hearings in calculating Father’s income and support obligations.

      Order reversed. Case remanded. Jurisdiction relinquished.




                                      -5-
J-A11024-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                          -6-